                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                       CASE NO. 6:15-cr-220-Orl-31TBS

GREGORY MCDONALD,

       Defendant.
                                     /

                                           ORDER

       This case is before the Court on the following:

       1.     Defendant’s Motion to Vacate, Set Aside, or Correct Sentence (Doc. 175)

filed pursuant to 28 U.S.C. § 2255. The Court notes that Petitioner’s § 2255 motion has

been stayed. See Case No. 6:18-cv-850-Orl-31TBS. Accordingly, the Clerk of Court is

directed to terminate the pending § 2255 in this case. The Court will direct the motion to

be reinstated when the civil case is reopened.

       2.     Defendant’s letter, construed by the Clerk of Court as a Motion for

Modification of Restitution Payments (Doc. 176). Defendant asks the Court to allow him

to pay restitution after he leaves prison. Id.

       The Eleventh Circuit has held that a “petitioner who failed to contest a restitution

order either at sentencing or on direct appeal cannot for the first time challenge the

district court’s initial restitution calculation in a collateral proceeding absent

extraordinary circumstances.” Austin v. United States, 368 F. App’x 53, 54 (11th Cir. 2010).
The record reflects that Defendant failed to challenge the restitution order at sentencing

and on direct appeal. Further, Defendant has made no showing of exceptional

circumstances. Therefore, Defendant may not challenge his restitution for the first time

in the instant motion.

       Additionally, to the extent Defendant’s motion can be construed as a request to

modify the timetable of restitution pursuant to 18 U.S.C. § 3664(k), Defendant is not

entitled to relief. Section 3664(k) allows a defendant to notify the court and the Attorney

General of any material change in his economic circumstances that might affect his ability

to pay restitution. A district court may, “on its own motion, or the motion of any party, .

. .   adjust the payment schedule. . . .” Id. However, Defendant has not offered any

argument regarding a material change in his economic circumstances. Accordingly,

Defendant’s petition is DENIED.

       DONE AND ORDERED in Orlando, Florida on May 15, 2019.




Copies to:
OrlP-3 5/15
Gregory McDonald
Counsel of Record
